Case 3:13-cv-05379-PGS-LHG Document 154 Filed 10/09/18 Page 1 of 1 PageID: 7541


                                                                                   360 Lexington Aye, Suite 1502

    j      \
                \AIrobeI                                                                   New York,NY 10017
                                                                                       Telephone:(212)421-8100
                Markham                                                                      Fax:(212)421-8170
                                                                                            www.wrnlawnyc.com




                                                                                      Daniel F. Markham, Esq.
                                                                                    dmarkham@wmlawnyc.com

                                                               September 28, 2018
  Via ECF
  Honorable Peter G. Sheridan
  Clarkson S. Fisher Building &
  United States Courthouse
  402 East State Street, Courtroom 4E
  Trenton, New Jersey 08608

  Re:    Lexpath Technologies Holdings, Inc. v. Brian Welch, et at.,
         Case No. 13-cv-5379(PGS)(LHG)

  Dear Judge Sheridan,

          This letter is written to request a two-week adjournment on Defendants’ Renewed Motion
  for Attorneys’ Fees and Costs, which was originally returnable on August 21, 2018, and then
  extended by mutual agreement between the parties to October 15, 2018. Accordingly, the new
  requested return date of the motion is October 29, 201 8.

          The reason for the requested adjournment is that the parties are currently involved in
  settlement negotiations and hope to have the issue resolved without the need for further motion
  practice. Defendants’ support the requested adjournment.

         Please do not hesitate to contact me if you have any questions regarding this letter or
  would like any additional information.

                                                       Very respectfully,



                                                       Daniel F. Markham
                                                       (Counsel for Plaintiff)

  Cc:    Alexander Kemeny, Esq. (via ECF)                        A               1Oc”-’-- -c-3,
                                                                                                  °      4


                                                   SO
